Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
Response to Amendment
In the amendment filed on July 27, 2022, the following has occurred: claim(s) 1 have been amended. Now, claim(s) 1-2, 4, and 6-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, and 6-15 are rejected under 35 U.S.C.103 as being unpatentable over Wu (U.S. Patent Pre-Grant Publication No. 2016/0081575) in view of Brust et al. (U.S. Patent Pre-Grant Publication No. 2014/0156645) in view of Kurowski et al. (U.S. Patent Pre-Grant Publication No. 2016/0071432) in view of Martin et al. (U.S. Patent Pre-Grant Publication No. 2008/0201280) in further view of Wala et al. (U.S. Patent Publication No. 10,825,567).
As per independent claim 1, Wu discloses a method for providing a user with a dynamic, learning integrated individualized health platform, comprising a system integrating key drivers of an individual’s changing health status, the method comprising: using a data and analytics system to organize the collected health and care data into a problem oriented health record for the user comprising records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis relating to the particular health and care issue and organized in order of each step in a diagnostic and treatment and management process in chronological order (See Paragraphs [0078] and [0086]: A personal medical health electronic data storage platform which combines personal medical diagnosis information, daily continuous vital signs and physiological data information, and the clinical diagnosis and inspection can only be made after the disease occurrence are decomposed into a series of single automatic measurements and computing items of the vital sign data, popularized to daily life and work of the people and developed continuously to form the continuous diagnosis and inspection analysis report and trend, which the Examiner is interpreting the personal medical health electronic data storage platform to encompass a data and analytics system to organize the collected health and care data into a problem oriented health record, the clinical diagnosis and inspection and the disease occurrence are decomposed into a series of single automatic measurements to encompass records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis in chronological order, and the Examiner is interpreting that the series of single automatic measurements and developed continuously to form the continuous diagnosis and inspection analysis report and trend to encompass relating to the particular health and care issue and organized in order of each step in the diagnostic and treatment and management process in chronological order.); produce the diagnostic and treatment and management process as comprising individualized guidance options for addressing new acute or chronic issues, managing existing health issues and achieving the health goals and adhering to the care plan based on the user's problem oriented health record, as new coded, vetted, time and date stamped health data from one or more of external electronic medical records, remote patient monitoring devices, and wearables is reviewed by the AI analytics engine in real time as input into related guidance options for a current micro care encounter (See Paragraphs [0102] and [0209]: Acceleration sensors are worn on the body to acquire new information, which the Examiner is interpreting the acceleration sensors to encompass as new health data from remote patient monitoring devices and wearables to be reviewed, and a process is described an individual diagnosis and treatment health account is managed by an electronic intelligent medical treatment track, along with an individual medical health electronic data storage platform including individual medical treatment information, daily persistent life features and psychological data information, daily individual health subjective feeling and disease complaint information, input quantity and output quantity, and the acquired life data are computed and stored item by item, the examination report list is produced by the disease diagnosis examination analysis report form and content and can the data can be shown in a flexible selection of time window, which the Examiner is interpreting to encompass the claimed portion as the data can be compared to the time when it was collected and added to the record.); the method further comprising: automatically documenting data related to each micro-care encounter, and each activity performed by the user, the health coach, the user's physician, and the data and analytics system for constant learning and process improvement by the data and analytics system (See Paragraph [0216]: Automatic medical treatment management prompt service can according to the life data information, the medical advice information and the treatment prescription information of the doctor after treatment produced in the account, the system automatically extracts daily treatment and examination contents under the individual account, and treatment examination prompt information is automatically sent to an individual communication information and the individuals are notified to execute the diagnosis and treatment process, which the Examiner is interpreting to encompass the claimed portion as the process is automatically extracting information and identifying the next steps of a treatment process and that the means of perceiving and learning to control the movement of the actual object, the ability to control characteristic indicators of life condition is learned at the same time can improve a patient's life (See Paragraph [0061].); monitoring the user's achievements with respect to the individualized health goals and adherence to the individualized care plan (See Paragraphs [0210]-[0218]: The patient is able to input information, either automatically or manually, that monitors the user's adherence to the care plan based on the health information that is inputted.); and providing additional guidance options based on the user's new health and care issues, related refinement questions from the peer reviewed literature, related new data from remote patient monitoring devices, the user's social determinants of health and the user's achievements and adherence (See Paragraphs [0210]-[0222]: If the patient inputs health information that constitutes a new health or care issue the process can be changed to adjust to the new health or care issue, and this process is able to refine the questions by using in the diagnosis process medical books, and saving and reading and viewing the medical books to complete the medical track and diagnosis reference for the disease rehabilitation and development (See p. 38, category number 52).).
While Wu teaches the method as described above, Wu may not explicitly teach a method for drafting individualized health goals and an individualized care plan specific to the user based on the user's health and care data including the socio-economic factors and personal security issues with the aid of a health coach.
Brust teaches a method for drafting individualized health goals and an individualized care plan specific to the user based on the user's health and care data including the socio-economic factors and personal security issues with the aid of a health coach (See Paragraphs [0042]­ [0045]: The information service can enable peer and professional support for a human user by creating and maintaining human connections relevant to the goal which the Examiner is interpreting to encompass the claimed portion when combined with Wu.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include drafting individualized health goals and an individualized care plan specific to the user based on the user's health and care data including socio-economic factors and personal security issues with the aid of a health coach as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
While Wu/Brust teaches the method described above, Wu/Brust may not explicitly teach a method for using a batch processing system to process bulk data related to individual users available in batch formats, including EHR (Electronic Health Record), CCDA (Consolidated Clinical Document Architecture), and HL7 (Health Level-7) formats; and utilizing an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted individualized health goals and care plan specific to the user.
Kurowski teaches a method for using a batch processing system to process bulk data related to individual users available in batch formats, including EHR (Electronic Health Record), CCDA (Consolidated Clinical Document Architecture), and HL7 (Health Level-7) formats (See Paragraph [0082]: Subject-specific electronic medical record (EMR) data, electronic health records (HER), and personal health records (PHRs) refer to medical and clinical data from individual health care providers, clinics, hospitals, care facilities, subject health history, subject predisposition, and mobile monitoring devices can be used to acquire patient specific information, which the Examiner is interpreting to encompass a batch processing system to process bulk data related to individual users available in batch formats, including EHR (Electronic Health Record), when combined with Wu and Brust.); and utilizing an artificial intelligence (Al) analytics engine (See Paragraph [0208]: A NLP AI is utilized.) of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted individualized health goals and care plan specific to the user (See Paragraphs [021 7]-[0218]: A process is described to identify a situation and recommend a further course of action to a subject, which the Examiner is interpreting to encompass the claimed portion when combined with the process of Martin (described below).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include a batch processing system to process bulk data related to individual users available in batch formats, including EHR, utilizing an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted individualized health goals and care plan specific to the user as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
While Wu/Brust/Kurowski teaches the method as described above, Wu/Brust/Kurowski may not explicitly teach a method for using the data and analytics system to vet and curate the individualized health goals and care plan drafted with the aid of the health coach to assure that the individualized health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature, by: using a software as a service system to extract bulk data related to individual users from peer reviewed literature, medical monitoring devices, third party applications, and web sites; employing an adapter translator of the data and analytics system to vet, curate, code, time and date stamp the extracted bulk data and the processed bulk data, and associate the vetted curated, coded, time and date stamped bulk, health data with the problem oriented health record for the user; utilizing a lexicon of ontologies of the data and analytics system to store vocabulary and health and care data from vetted published works; and utilizing a knowledge repository of the data and analytics system to store health and care data extracted from the vetted published works.
Martin teaches a method for using the data and analytics system to vet and curate the individualized health goals and care plan drafted with the aid of the health coach to assure that the individualized health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature (See Paragraph [0035]: Medical Subject Headings (MeSH) is a thesaurus used for indexing and annotating journal articles and books in the PubMed database of biomedical literature, which the Examiner is interpreting the MeSH utilized for indexing and annotating journal articles and books in the PubMed database to encompass the applicable peer reviewed best practice and clinical literature.), by: using a software as a service system to extract bulk data related to individual users from peer reviewed literature, medical monitoring devices, third party applications, and web sites (See Paragraph [0035]: Medical Subject Headings (MeSH) is a thesaurus used for indexing and annotating journal article sand books in the PubMed database of biomedical literature, a set of poly hierarchically structured concepts provide the basis for searching annotated medical literature at various levels of specificity. MeSH is created and maintained by the US National Library of Medicine (NLM), which the Examiner is interpreting to encompass peer reviewed literature that can extract individual patient information when combined with the teachings of Wu/Brust/Kurowski.); employing an adapter translator of the data and analytics system to vet, curate, code, time and date stamp, and associate, available health data with the problem oriented health record for the user (See Paragraphs [0046]-[0047]: The mining engine is able to mine a medical record to associate terms from the knowledge base that are extracted from the medical ontology and a variable is assigned to each of the associated terms from the knowledge base and the mining engine searches for associated terms in the medical record, which the Examiner is interpreting the mining engine to encompass the adapter translator when combined with the Wu/Brust/Kurowski.); utilizing a lexicon of ontologies of the data and analytics system to store vocabulary and health and care data from vetted published works (See Paragraph [0033]: The Unified Medical Language System (UMLS) from the US National Library of Medicine (NLM) is a terminology integration project, a controlled compendium of medical vocabularies enhanced by mappings between them and UMLS has three major components, the UMLS Meta-thesaurus of interrelated biomedical concepts integrating more than 60 families of biomedical vocabularies, the UMLS Semantic Network providing high-level categories for classifying every concept from the Meta-thesaurus, and the Specialist lexicon yielding lexical resources and programs for generating lexical variants of biomedical terms that enables the identification of lexically similar concepts, which the Examiner is interpreting to encompass the claimed portion.); and utilizing a knowledge repository of the data and analytics system to store health and care data extracted from the vetted published works (See Paragraph [0028]: The memory may store the medical ontology terms and relationships, and can store information extracted from the medical ontology, such as associated terms, relationships, or domain knowledge, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust/Kurowski to include using the data and analytics system to vet and curate the individualized health goals and care plan drafted with the aid of the health coach to assure that the individualized health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature, by: using a software as a service system to extract bulk data related to individual users from peer reviewed literature, medical monitoring devices, third party applications, and web sites; employing an adapter translator of the data and analytics system to vet, curate, code, time and date stamp, and associate, available health data with the problem oriented health record for the user; utilizing a lexicon of ontologies of the data and analytics system to store vocabulary and health and care data from vetted published works; and utilizing a knowledge repository of the data and analytics system to store health and care data extracted from the vetted published works as taught by Martin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust/Kurowski with Martin with the motivation of improving knowledge extraction (See Background of Martin in Paragraph [0003]).
While Wu/Brust/Kurowski/Martin disclose the method as described above, Wu/Brust/Kurowski/Martin may not explicitly teach collecting a user's health and care data including socio-economic factors related to family situation, income, employment, type of neighborhood, housing, and education, and personal security issues related to culture, social mores, law and order, and access to police.
Wala teaches a method for collecting a user's health and care data including socio-economic factors related to family situation, income, employment, type of neighborhood, housing, and education (See col. 49, ll. 18-22: The method can identify actions by the companies and individuals that are involved in the production of an item for the user's education , and system 1300 uses this information to modify weightings assigned to the food item, which the Examiner is interpreting to encompass the claimed portion.), and personal security issues related to culture, social mores, law and order, and access to police (See col. 32, ll. 34-67: The database server system provides a web-browser interface used to elicit and receive information from each user in order to set up accounts and customize like, dislikes, nutritive requirements and things to avoid, personal physiological information (such as weight, height, DNA markers, as well as heritage, religious preferences, cultural preferences, social preferences, groups that the user prefers to be associated with and those they prefer not to be associated with), billing and contact information and the like, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust/Kurowski/Martin to include collecting a user's health and care data including socio-economic factors related to family situation, income, employment, type of neighborhood, housing, and education, and personal security issues related to culture, social mores, law and order, and access to police as taught by Wala. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust/Kurowski/Martin with Wala with the motivation of improving purchase and health recommendations and notices (See Background of Invention of Wala in col. 9, ll. 55-57).
As per claim 2, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu further teaches wherein collecting the user's health and care data comprises collecting data from one or more electronic medical records, user health monitoring devices (See Paragraph [0209]: The medical treatment health information includes medical records, prescriptions, treatment, and examination, which the Examiner is interpreting to encompass the claimed portion.) and the user's activities on the nutrition and fitness parts of their care plan on a user terminal (See Paragraph [0079]: Correct treatment processes and correct rehabilitation are available that shows correct disease treatment methods, correct disease rehabilitation processes, correct chronic disease management methods, correct living tracks and diets, correct life attitude and emotional change, correct physical exercise and real-time life condition data and medical diagnosis data are acquired by means of a wireless mobile terminal for acquisition, which the Examiner is interpreting the diet and physical exercise to encompass nutrition and fitness parts.).
As per claim 4, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu further teaches wherein organizing the collected health and care data into a problem oriented health record comprises organizing the collected health and care data chronologically according to diagnostic, treatment and management guidance, and processes used to address particular medical issues (See Paragraph [0077]: The life information can be self- organized to be analyzed and computing life condition information to compose various inspection reports of diseases physiological and vital sign data as well as health prediction reports, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 6, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach establish standards for quality of the data inputs and the peer reviewed best practice health and clinical literature; analyze data from peer reviewed health and clinical literature relevant to a particular micro care encounter and data from the user's remote patient monitoring devices and nutrition and fitness activities to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for addressing new acute and chronic health and care issues; and vet the health goals and care plan by comparing the health goals and care plan to the data in the peer reviewed health and clinical literature.
Kurowski teaches a method to establish standards for quality of the data inputs and the peer reviewed best practice health and clinical literature (See Paragraphs [0035]- [0041]: The information that is extracted can be analyzed to generate an observable response providing one or more possible further insights and/or recommended courses of action.); analyze data from peer reviewed health and clinical literature relevant to a particular micro care encounter and data from the user's remote patient monitoring devices and nutrition and fitness activities to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for addressing new acute and chronic health and care issues (See Paragraphs [0035]-[0041]: The information that is extracted can be analyzed to generate an observable response providing one or more possible further insights and/or recommended courses of action, when combined with the teachings of Wu and Brust.); and vet the health goals and care plan by comparing the health goals and care plan to the data in the peer reviewed health and clinical literature (See Paragraphs [0276]- [0281]: User interactive querying of a plurality of composite datasets, and optionally at least one subject-specific dataset for information relevant to a condition or objective of interest, said app comprising, an NLP AI analysis module for analyzing information retrieved upon querying said at least one subject- specific dataset to be reported.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include establish standards for quality of the data inputs and the peer reviewed best practice health and clinical literature; analyze data from peer reviewed health and clinical literature relevant to a particular micro care encounter and data from the user's remote patient monitoring devices and nutrition and fitness activities to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for addressing new acute and chronic health and care issues; and vet the health goals and care plan by comparing the health goals and care plan to the data in the peer reviewed health and clinical literature as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 7, Wu/Brust/Kurowski/Martin/Wala teaches the method of claims 1 and 6 as described above. Wu/Brust may not explicitly teach further comprising vetting the set of determined health goals and care plans by a user's physician.
Kurowski teaches a method further comprising vetting the set of determined health goals and care plans by a user's physician (See Paragraph [0281]: A report module which provides recommended further courses of action to said subject and initiates personalized health and wellness actions (e.g., scheduling an appointment, when warranted with a physician, an urgent care center, a hospital emergency room, and the like.).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include vetting the set of determined health goals and care plan by a user's physician as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 8, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu may not explicitly teach wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities, including using the patient's remote patient monitoring device, registering on the user's user terminal that the user has carried out nutrition and fitness components of the user's care plan, for achieving the user's health goals and care plan.
Brust teaches wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities, including using the patient's remote patient monitoring device, registering on the user's user terminal that the user has carried out nutrition and fitness components of the user's care plan (See Paragraph [0111]: User interfaces are used to track the progress for the client and the interfaces may allow a client to share their profile, progress, and goals with their supporters so proactive coaching can be utilized, which the Examiner is interpreting to encompass the claimed portion as the client is able to track their progress when utilized with Wu's diet and physical activities.), for achieving the user's health goals and care plan (See Paragraphs [0077]­ [0083]: A process is described for how the coach interacts with the user to achieve the goals that the user wants to maintain.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities, including using the patient's remote patient monitoring device, registering on the user's user terminal that the user has carried out nutrition and fitness components of the user's care plan, for achieving the user's health goals and care plan as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
As per claim 9, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu further teaches wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises: inputting data indicating by the user and the AI analytics engine when a care plan activity is complete (See Paragraphs [0210]- [0218]: The patient is able to input information, either automatically or manually, that monitors the user's adherence to the care plan based on the health information that is inputted.).
Wu/Brust may not explicitly teach a method for using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan.
Kurowski teaches a method for using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan (See Paragraphs [0276]-[0281]: User interactive querying of a plurality of composite datasets, and optionally at least one subject-specific dataset for information relevant to a condition or objective of interest, said app comprising, an NLP AI analysis module for analyzing information retrieved upon querying said at least one subject-specific dataset to be reported.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 10, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach wherein providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer reviewed best practice health and clinical literature to produce ongoing guidance options in response to new acute and chronic issues for the user to discuss in shared decision making with the health coach and other members of the user's care team as need be.
Kurowski teaches a method wherein providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer reviewed best practice health and clinical literature to produce ongoing guidance options in response to new acute and chronic issues for the user to discuss in shared decision making with the health coach and other members of the user's care team as need be (See Paragraphs [0091] and [0276]-[0281]: The personal health care provider refers to the medical treatment team on whom the individual seeking to employ the invention health and wellness management methods, which the Examiner is interpreting to encompass other members of the user's care team, and user interactive querying of a plurality of composite datasets, and optionally at least one subject¬ specific dataset for information relevant to a condition or objective of interest, said app comprising, an NLP AI analysis module for analyzing information retrieved upon querying said at least one subject-specific dataset to be reported.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer reviewed best practice health and clinical literature to produce ongoing guidance options in response to new acute and chronic issues for the user to discuss in shared decision making with the health coach and other members of the user's care team as need be as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 11, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu further teaches receiving additional data from the user's remote patient monitoring devices and carrying out and registering on the user's user terminal, the user's daily nutrition and fitness activities as part of the user's care plan (See Paragraph [0079]: Correct treatment processes and correct rehabilitation are available that shows correct disease treatment methods, correct disease rehabilitation processes, correct chronic disease management methods, correct living tracks and diets, correct life attitude and emotional change, correct physical exercise and real-time life condition data and medical diagnosis data are acquired by means of a wireless mobile terminal for acquisition, which the Examiner is interpreting the diet and physical exercise to encompass nutrition and fitness parts.); and using the data and analytics system to: analyze the additional data and identify a potential health problem (See Paragraph [0163]: The characteristic changes of diseases are automatically extracted, so that the medical inspections and measurements after the occurrence of the diseases can be extended to be sustainably conducted before the occurrence of the disease an, the characteristic changes can become private contents of personal health information for saving under the personal health bank account, which the Examiner is interpreting to encompass identifying a potential health problem.).
While Wu teaches a method for receiving additional data from the user; and using the data and analytics system to: analyze the additional data and identify a potential health problem, Wu/Brust may not explicitly teach present the user with one or more of a set of refinement questions about the potential health problem from the best practice peer reviewed literature, or a screening survey for the potential health problem, wherein the screening survey poses refinement and qualifying questions derived from the best practice peer reviewed health and clinical literature applicable to the potential health problem; perform an analysis of the answers to the refinement questions in the context of the data in the user's problem oriented health record, individual social and environmental health determinants, and in the context of the best practice peer reviewed health and clinical literature related to the new health problem to determine further individualized guidance options for shared decision making between the user, the user's physician, and the user's health coach during one or more interactions.
Kurowski teaches a method to present the user with one or more of a set of refinement questions about the potential health problem from the best practice peer reviewed literature, or a screening survey for the potential health problem, wherein the screening survey poses refinement and qualifying questions derived from the best practice peer reviewed health and clinical literature applicable to the potential health problem (See Paragraphs [0205]-[0206]: Written questions can be auto- generated questions that are presented as touch-to-ask-this questions which are user-interactive, which the Examiner is interpreting to encompass the claimed portion.); perform an analysis of the answers to the refinement questions in the context of the data in the user's problem oriented health record, individual social and environmental health determinants, and in the context of the best practice peer reviewed health and clinical literature related to the new health problem to determine further individualized guidance options for shared decision making between the user, the user's physician, and the user's health coach during one or more interactions (See Paragraphs [0206]-[0217]: The answers to the questions are utilized in the NPL AI to identify a course of action for the identified medical issue, which the Examiner is interpreting to encompass the claimed portion when combined with the coaching interface of Brust.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include present the user with one or more of a set of refinement questions about the potential health problem from the best practice peer reviewed literature, or a screening survey for the potential health problem, wherein the screening survey poses refinement and qualifying questions derived from the best practice peer reviewed health and clinical literature applicable to the potential health problem; perform an analysis of the answers to the refinement questions in the context of the data in the user's problem oriented health record, individual social and environmental health determinants, and in the context of the best practice peer reviewed health and clinical literature related to the new health problem to determine further individualized guidance options for shared decision making between the user, the user's physician, and the user's health coach during one or more interactions as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 12, Wu/Brust/Kurowski/Martin/Wala teaches the method of claims 1 and 11 as described above. Wu/Brust may not explicitly teach further comprising using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem.
Kurowski teaches a method further comprising using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem (See Paragraphs [0203]- [0217]: An action plan set can be generated by the use of multiple input systems and can be communicated to the user to further the course of action, which the Examiner is interpreting to encompass the claimed portion when implemented with additional information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include using the further
individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 13, Wu/Brust/Kurowski/Martin/Wala teaches the method of claims 1 and 11-12 as described above. Wu further teaches further comprising storing the individualized guidance options, the health goals and care plan, data related to the user's progress towards the health goals and the user's adherence of the care plan, the additional guidance options resulting from the shared decision making, the further individualized guidance options, and further health and care steps in the user's problem oriented health record (See Paragraph [0025]: The transmitted information that is bound with the user's personal identification information and is automatically stored into a database corresponding to the application account which is established by the user for permanent storage and timely presentation.).
As per claim 14, Wu/Brust/Kurowski/Martin/Wala teaches the method of claims 1 and 11-13 as described above. Wu may not explicitly teach wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions.
Brust further teaches wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions (See Paragraphs [0077]-[0083]: A process is described for how the coach interacts with the user to achieve the goals that the user wants to maintain.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
As per claim 15, Wu/Brust/Kurowski/Martin/Wala teaches the method of claim 1 as described above. Wu further teaches further comprising providing the user with access to their problem oriented health record at all times (See Paragraph [0061]: The account owner uses a web browser as an application window for human-machine interaction, operates and achieves control of timely access and display of medical health data, which the Examiner is interpreting to encompass the claimed portion.).

Response to Arguments
In the Remarks filed on July 27, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Wu, Brust, Kurowski, and Martin fails to disclose collecting a user's health and care data including socio-economic factors related to family situation, income, employment, type of neighborhood, housing, and education, and personal security issues related to culture, social mores, law and order, and access to police; and using a software as a service system to extract bulk data related to individual users from peer reviewed literature, medical monitoring devices, third party applications, and web sites; using a batch processing system to process bulk data related to individual users available in batch formats, including EHR (Electronic Health Record), CCDA (Consolidated Clinical Document Architecture), and HL7 (Health Level-7) formats; employing an adapter translator of the data and analytics system to vet, curate, code, time and date stamp the extracted bulk data and the processed bulk data, and associate the vetted, curated, coded, time and date stamped bulk data with the problem oriented health record for the user; as recited by claim 1, as amended, and that the Applicant’s claimed invention provides a more holistic and thus efficacious approach.
In response to argument (1), the Examiner does acknowledge that the combination of Wu/Brust/Kurowski/Martin does not disclose collecting a user's health and care data including socio-economic factors related to family situation, income, employment, type of neighborhood, housing, and education, and personal security issues related to culture, social mores, law and order, and access to police. The examiner has added Wala et al. (U.S. Patent Publication No. 10,825,567) to the combination of Wu/Brust/Kurowski/Martin to meet the newly amended claimed portions and Wala teaches in col. 49, ll. 18-22 that the method can identify actions by the companies and individuals that are involved in the production of an item for the user's education , and system 1300 uses this information to modify weightings assigned to the food item and personal security issues related to culture, social mores, law and order, and access to police Wala teaches in col. 32, ll. 34-67: The database server system provides a web-browser interface used to elicit and receive information from each user in order to set up accounts and customize like, dislikes, nutritive requirements and things to avoid, personal physiological information (such as weight, height, DNA markers, as well as heritage, religious preferences, cultural preferences, social preferences, groups that the user prefers to be associated with and those they prefer not to be associated with), billing and contact information and the like, which the Examiner is interpreting to encompass the claimed portion.). However, the Examiner does not acknowledge that the combination of Wu/Brust/Kurowski/Martin/Wala does not disclose using a software as a service system to extract bulk data related to individual users from peer reviewed literature, medical monitoring devices, third party applications, and web sites; using a batch processing system to process bulk data related to individual users available in batch formats, including EHR (Electronic Health Record), CCDA (Consolidated Clinical Document Architecture), and HL7 (Health Level-7) formats; employing an adapter translator of the data and analytics system to vet, curate, code, time and date stamp the extracted bulk data and the processed bulk data, and associate the vetted, curated, coded, time and date stamped bulk data with the problem oriented health record for the user. The Examiner has rejected the amended claimed portions as described above pointing to Martin in Paragraph [0035] that the Medical Subject Headings (MeSH) is a thesaurus used for indexing and annotating journal article sand books in the PubMed database of biomedical literature, a set of poly hierarchically structured concepts provide the basis for searching annotated medical literature at various levels of specificity. MeSH is created and maintained by the US National Library of Medicine (NLM) to encompass the newly amended claimed portion of using a software as a service system to extract bulk data related to individual users from peer reviewed literature, medical monitoring devices, third party applications, and web sites, and in Paragraphs [0046]-[0047] that the mining engine is able to mine a medical record to associate terms from the knowledge base that are extracted from the medical ontology and a variable is assigned to each of the associated terms from the knowledge base and the mining engine searches for associated terms in the medical record employing an adapter translator of the data and analytics system to vet, curate, code, time and date stamp the extracted bulk data and the processed bulk data, and associate the vetted, curated, coded, time and date stamped bulk data with the problem oriented health record for the user. The Examiner points to Kurowski in Paragraph [0082] to utilize subject-specific electronic medical record (EMR) data, electronic health records (HER), and personal health records (PHRs) refer to medical and clinical data from individual health care providers, clinics, hospitals, care facilities, subject health history, subject predisposition, and mobile monitoring devices can be used to acquire patient specific information to meet the amended portion of using a batch processing system to process bulk data related to individual users available in batch formats, including EHR (Electronic Health Record), CCDA (Consolidated Clinical Document Architecture), and HL7 (Health Level-7) formats . The Examiner does not acknowledge that the argument that the Applicant’s claimed intention provides a more holistic and thus efficacious approach as the claimed invention does not display a more holistic or efficacious approach as the prior art discloses similar systems, but each prior art does not disclose all the Applicant’s specific features alone, but combined the prior arts encompass the claims. The 35 U.S.C. 103 rejection(s) stand.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perez et al. (U.S. Patent Pre-Grant Publication No. 2018/0000347), describes a control device to monitor, record, and modify stimulation parameters of the stimulation protocols, Prakash et al. (U.S. 2016/0012194), describes a system that facilitates the collection of relevant health-related data on a continuous basis, integrates such data with pertinent personal and aggregate information, and Schooley et al. ("Patient-Provider Communications in Outpatient Clinic Settings: A Clinic-Based Evaluation of Mobile Device and Multimedia Mediated Communications for Patient Education"), describes a hospital clinic-based trial of video and 3D image instruction to improve patient understanding about diagnostic testing, diagnoses, procedures, medications, and health topics provided to the patients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626     


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626